* Corpus Juris-Cyc. References: Criminal Law, 16 C.J., p. 1045, n. 39; p. 1049, n. 82; p. 1050, n. 84; p. 1063, n. 85; Homicide, 30 C.J., p. 255, n. 24; p. 264, n. 42; p. 392, n. 83.
The appellant was indicted for the murder of one E.M. Page in the circuit court of Leflore county, convicted of manslaughter, and sentenced to serve a term of five years in the penitentiary.
Crawford was a tenant on the place of E.M. Page during the years 1924-25, and had remained thereon after the expiration of the year 1925 for the purpose of gathering a portion of his crop. He was working a crop on shares, and Page desired the premises, and had made demand therefor. On the morning of the shooting, E.M. Page, in company with his brother, went to the place occupied by Crawford for the purpose of seeing about obtaining possession of the house. There is a dispute as to what occurred on this visit, but E.M. Page was shot at said place on said morning.
After Page was shot, he was hurried to Greenwood and attended by physicians; but he died the following night about eight o'clock. There was no chance of his recovery. When the physician first arrived to examine his wounds, Page stated to him that he would never recover, and the physician tried to encourage him to believe that it was not so bad, but apparently without success. However, that night, Page's condition was not hopeful, and he so informed him. The county attorney and Dr. Smith, a dentist, visited the deceased for the purpose of getting a dying declaration. The testimony of the attending physician is in part as follows:
"Q. What did he say? A. The first thing he said, when I walked into the room, was: `Well, Doctor, they have got me this time. This is going to kill me.'
"Q. What did you say in reply? A. I said `Oh, I don't think so.' I remember I made the remark, `Possibly it is not so bad.'
"Q. Did you examine him at his residence? A. Yes, sir; I did.
"Q. As a result of that examination, what determination was made as to whether he was to remain there or be carried somewhere else? A. On account of the seriousness *Page 799 
of the wound, we decided it was best to bring him to the King's Daughters' Hospital for treatment.
On cross-examination he was asked as follows:
"Q. Didn't he further tell you that he had had many a close call and many difficulties, but that he believed they had got him this time. Didn't he tell you that? A. He told me words to that effect; yes sir. He didn't say he believed. He said, `They have got me this time.'
"Q. Now, Doctor, at the hospital, while he was there, you continued, as the good physician, working the mental effect, the psychology of it, as it were, and tried all the while to cheer Mr. Page up? A. As much as possible.
"Q. You were trying all the while to impress upon him that he would respond to the treatment and recover? A. Yes, sir.
"Q. You had that hope, and you never told him that he was inextremis until after this statement was made?"
Dr. F.H. Smith, for the state, testified as follows:
"Q. Did he say anything to you as to his condition? A. Yes, sir.
"Q. What did he say? A. `They have got me this time. I am gone.'
"Q. Did you talk to him any more? Did you hear him say anything else at his home? A. No, sir. . . .
"Q. What did he say with reference to his condition (after being brought to the hospital)? . . . A. He told me that he had had many close calls, and never felt before that he was going to die; but he felt satisfied this time he would never pull through. . . .
"Q. When you went into the room, what happened after you got in there? A. When we went in he seemed to be asleep, but woke up and recognized Means Johnson, and Means spoke to him, and he said: `Means, I am glad to see you. They have got me this time, old boy; there is no chance for me.'
"Q. Did you ask him anything? A. Dr. Gillespie told him he was in a pretty serious condition, and asked *Page 800 
him if he realized his condition, and I said, `Elbert, who shot you?' and he said, `I haven't seen him until yet.' I said, `Have you had any hard feelings with Mr. Crawford?' And he said, `Not a bit in the world.' I asked him if he and Mr. Crawford had had any harsh words, and he said, `Not a thing in the world,' and said he was standing out in front of the porch, and Mr. Crawford was on the porch, and that he was talking to Mrs. Crawford about vacating the house, and didn't know who seen him, and didn't know who shot him until yet."
The defendant's counsel, on cross-examination, asked Dr. Smith the following question:
"Q. You were asked a few minutes ago, and you stated, that he told you he had had many close calls before, and you had helped him and seen him through. He was referring to the time when he killed a man in Yalobusha county was he not?"
This question was objected to, the objection sustained, and exception taken. He was then asked:
"Q. You lived in Yalobusha county with him? A. Yes, sir.
"Q. As a matter of fact, you have been sheriff of Yalobusha county? A. Yes, sir.
"Q. You knew Mr. Page at that time, and have known him since? A. Yes, sir."
Counsel for the state asked the following question:
"Q. What was he referring to when he said you had been with him on many close calls, and had helped pull him through, but you could not pull him through this? A. I was with him when he had one of is kidneys removed and came very near bleeding to death."
Counsel for defendant asked:
"Q. He did not tell you that he referred to one of his kidneys being removed, and so far as you know may have been referring to the time he killed a man over in Yalobusha county?
MR. McBEE (for state): We object to that, and ask the jury to disregard that question in making up their *Page 801 
verdict; ask that you so instruct the jury. (Sustained, and jury so instructed. Exceptions by defendant.)"
The brother of the deceased testified that appellant shot his brother with a shotgun, and that it occurred about eleven o'clock; that his brother had had a stroke of paralysis, and was just getting up therefrom when this happened, February 23, 1926; that this happened at Crawford's house, and that Crawford had been living upon his brother's place for two years, and lived about a quarter of a mile from Page's residence; that Page, on the occasion he was shot, was standing in front of Crawford's house, which was a three-room house facing south; that Page was not angry; his purpose in going there was to get Crawford to remove from the house; that when they drove up the deceased went into the yard, and Mrs. Crawford was sitting on the shelf on the west end of the house; that Page's eyesight was bad, and he could not see far off; that he walked into the yard to within five steps from the porch, and Mrs. Crawford said "Good morning" to him, and he said, "Good morning, Mrs. Crawford;" and then said, "Mrs. Crawford, is Frank here?" and she said, "No, sir;" and Page said, "Well, Mrs. Crawford, do you know when Frank — when you all — are going to move?" and she said, "No, sir; I don't know exactly; we have been figuring on moving two or three days;" and Page said, "Yes; Frank promised me Friday he would move Saturday;" that this was Tuesday, and Page said, "He hasn't moved yet; you know, Mrs. Crawford, it is getting time everybody was at the place they are going to stay this year; I need my house, and I need it awful bad, and I wish you all would move;" and Mrs. Crawford said, "Mr. Page, I know it is time everybody was where they are going to stay;" but "it looks like we are going to have trouble; something was going to come up;" and he said, "We did not have any trouble when you came, and won't have any when you leave; just as soon as you can let me have my house," and that he then turned around and started back to the *Page 802 
car, and she said, "It looks like trouble;" and that about that time Crawford shot him; that Crawford was in the room when he shot; that Page had not said anything to Frank Crawford; that, when he shot him, Page did not know who shot him; and that he turned to the witness, and said, "Jesse, who shot me?" and the witness said, "Frank Crawford;" that deceased started to the car, and, seeing he could not make it, witness hopped out of the car, and took his brother in the automobile, and brought him home.
Frank Crawford testified that he finished picking his cotton on the 5th day of February, and hauled the last to the gin the 16th of February; that he made fourteen bales of cotton; that there were four members of his family; two boys and a girl, and his wife; that the first thing that attracted his attention on the morning in question was that he heard a fuss in the yard; that he was lying on the bed sick; that he had had a fight with Jesse Page, and had been beaten up by him with a pistol prior to that time; that E.M. Page was out in the yard, cursing and saying he was going to throw everything out in the yard, and using very profane language, and his wife and boy were crying and pleading; that he jumped out of bed, and that Page was coming toward the house; that he told him to stop, but he did not, and that Crawford shot Page to keep him from shooting him; that Page had on an overcoat buttoned up and a stick in his left hand, and a gun in his right hand; that when he shot him, Page turned and walked to the car; that he could have shot him twice, but only shot him once. The son and wife of Crawford did not testify.
We think the dying declaration was competent; that the proof was sufficient to show that deceased had abandoned all hope of recovery, and realized that death was impending.
The state's instruction No. 1 was as to the form of the verdict, if convicted of murder, and instruction No. 2 defined manslaughter and told the jury, if they believed *Page 803 
the defendant, Crawford, so killed the deceased, Page, that they would convict him of manslaughter. We think the two together followed by conviction of the defendant of manslaughter precludes appellant from saying that the instruction on the form of a verdict was errer. The two will be treated as constituting a complete announcement of law, and we find no reversible error in the other instructions for the state.
It is urged that the court erred in not giving the instruction that a man may defend his house, as well as his person, and that the instruction limiting the defense to the defendant's own person omits the defense of his habitation. The appellant's own testimony showed that he shot the deceased to keep him from shooting him. There is no evidence of any felonious design upon the residence as such.
The appellant sought in his instructions to inject the element of the home defense; but appellant did not predicate his defense upon the theory that he shot deceased to prevent his entering his home, but stated that he shot him to prevent him from shooting him.
The defendant had ample instructions to present his defense, as made by the defense in the case, and there is no error in refusing the instructions which were refused.
There is no merit that the jury was permitted to be separated. The only facts shown are that one of the jurors, in company with one of the bailiffs in charge of the jury, started to the toilet, and got inside the door, not out of the sight of the bailiff, when the sheriff stopped them, and the juror was returned to the jury room, and the sheriff told the bailiff not to retire one juror alone, but to retire the whole jury. The proof clearly and conclusively shows that this juror did not see or converse with any one, and that the jury were not, in fact, separated.
The judgment will accordingly be affirmed.
Affirmed. *Page 804